Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method of scanning an integrated circuit using single-point single photon detector, the method comprising: obtaining a list of a plurality of scan locations; initializing an image acquisition with an initial acquisition time determined for each of the plurality of scan locations; scanning each of the plurality of scan locations using an initial dwell time to acquire a first respective signal for each of the plurality of scan locations , determining, for each of the plurality of scan locations, an update to the initial dwell time based on the first respective signal acquired; scanning each of the plurality of scan locations using the updated to the initial dwell time to acquire a second respective signal for each of the plurality of scan locations; and generating an image of the integrated circuit using emissions of the integrated circuit emitted during the scanning steps corresponding to the first respective signals and the second respective signals in combination with all other elements in claim 1.
Regarding claims 2-7, the claims are allowed as they further limit allowed claim 1.

Regarding claim 8, the prior art of record does not teach alone or in combination a method of scanning an integrated circuit using single-point single photon detector, the method comprising: for a region of interest comprising a plurality of locations, scanning alternating ones of locations, wherein the scanning causes first emissions from the alternating ones of the locations; detecting at least one location of interest among the alternating ones of the locations; scanning at least one additional location adjacent to the at least one location of interest upon on the detection of the at least one location of interest, wherein the scanning causes second emissions from the at least one additional location; and generating an image of the integrated circuit using the first and second emissions of the integrated circuit emitted during the scanning in combination with all other elements in claim 8.

Regarding claims 9-12 and 17-18, the claims are allowed as they further limit allowed claim 8.

Regarding claim 13, the prior art of record does not teach alone or in combination a method of scanning an integrated circuit using single-point single photon detector, the method comprising: scanning a location of interest based on a layout of the integrated circuit; detecting an emission of the location of interest; evaluating the emission of the location of interest based on a given threshold condition; scanning at least one additional location adjacent to the at the location of interest based on the evaluation of the emission of the location of interest satisfying the given threshold condition; and generating an image of the integrated circuit using emissions of the integrated circuit emitted during the scanning in combination with all other elements in claim 13.

Regarding claims 14-16, the claims are allowed as they further limit allowed claim 13.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858